DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external lead wire” (e.g., claim 9) and the “terminal side” (e.g., claim 9) (i.e., Applicant’s originally filed specification does not make it clear as to where the “terminal side” starts and ends) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification

The abstract of the disclosure is objected to because the abstract exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

See next page→
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka (JP 2018190514) (of record, cited in IDS, including Original Document and Translation).
Regarding claim 1, Yoshioka discloses (Figs.1-4):
A temperature switch comprising: a movable plate (3) that is elastically deformable (See Figs.2-3); a movable contact (31) provided on the movable plate (3); a fixed contact (21) provided so as to face (See Figures 2-3) the movable contact (31); a thermally deformable member (4) that is elastically deformed in accordance with a temperature change (See [0027] of Translation) so as to elastically deform the movable plate (3) such that the movable plate (3) is positioned at a contact position (See Fig.3) such that the movable contact (31) is in contact with the fixed contact (21) or a spaced position (See Fig.2) such that the movable contact (31) is spaced apart from the fixed contact (21); and a vibration suppression section (87) that suppresses vibrations (See [0034] of Translation) of the movable plate (3) by contacting a portion of the movable plate (3) on a fixed-edge side (See Figure Below) of the movable plate (3) with reference to a center (See Figure Below) of the movable contact (31) when the movable plate (3) is elastically deformed to shift from the contact position (See Fig.3) to the spaced position (See Fig.2).

See next page→

    PNG
    media_image1.png
    637
    823
    media_image1.png
    Greyscale

Regarding claim 2, Yoshioka further discloses:
A cover (81) disposed to surround the movable contact (31) and the fixed contact (21), wherein the vibration suppression section (87) is a projecting section (See Fig.2: the vibration suppression section is a projection) provided on the cover (81).
Regarding claim 4, Yoshioka further discloses:
Wherein the cover (81) is arranged such that after the movable plate (3) has come into contact with (See Fig.2) the vibration suppression section (87), a portion of the cover (81) that is located on a free-edge side (See Figure of Claim 1) of the movable plate (3) with reference to the center (See Figure of Claim 1) of the movable contact is not in contact (See Figure of Claim 1) with the movable plate (3).

Wherein the cover (81) is an insulation case (See [0030] of Translation) disposed to cover the movable plate (3) and the thermally deformable member (4).

Allowable Subject Matter

Claims 3, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claims 5 and 7 are objected to as being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 3, the combined subject matter of claims 1 and 8, or as recited in the combined subject matter of claims 1 and 9, and at least in part, because claims 3, 8, and 9 recite the limitations: 
(Claim 3): “…wherein the vibration suppression section is an edge of an opening provided in the cover”.
(Claim 8): “the vibration suppression section is in contact with the movable plate at a position shifted in a width direction with reference to a center line linking a fixed edge portion and a free edge portion of the movable plate”.

The aforementioned limitations, in combination with all remaining limitations of respective claims 3, 8, and 9, are believed to render the combined subject matter of claims 1 and 3, claims 1 and 8, and/or the combined subject matter of claims 1 and 9, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
In the English Translation of International Preliminary Report on Patentability filed in Japan on June 15, 2021, the report also cites the Yoshioka (JP 2018190514) reference as the closest prior art reference and that claims 3, 5, and 7-9 are allowable over the cited references.
The other remaining prior art references of record teach other thermally actuated switches that utilize a cantilever beam and bimetallic disc.  However, absent impermissible hindsight and/or without rendering any of the prior art devices inoperable for their intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as respectively claimed in claims 3, 8, and 9.
Finally, the Office has not identified any double patenting issues.


See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other thermally actuated switches that utilize a cantilever beam and bimetal element (US 20170294281, US 20140300445, US 20050057336, JP 2004501488, US 20030122650, US 20030122650, US 6396381, US 3196233), as noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835